Case 5:18-cv-01983-LCB Document 221-7 Filed 05/19/21 Page 1 of 4            FILED
                                                                   2021 May-19 PM 06:35
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                   EXHIBIT G
      Case 5:18-cv-01983-LCB Document 221-7 Filed 05/19/21 Page 2 of 4




                   Proffer of Testimony of William McCollum

      William McCollum (“McCollum”) will testify live as follows: McCollum is

Nuclear Development, LLC’s (“Nuclear Development” or “ND”) CEO. He had

numerous meetings with the Nuclear Regulatory Commission (“NRC”) staff,

including a face-to-face meeting in January 2017, meetings with NRC

commissioners in April 2017, and a meeting on August 14, 2018. The NRC’s main

concern was having enough resources to process the application. The NRC never

gave notice to anyone at Nuclear Development that the transfer of construction

permits (“CPs”) must occur before the closing of the sale of the plant. In fact, the

NRC’s position is just the opposite. On November 3, 2020, the NRC responded to

Nuclear Development’s application by stating that it intends to complete its review

of the licensing action upon ND’s submittal of the information in 10 C.F.R.

50.80(b)(2) which is either consent from TVA or Court Order.

      At the meeting with the NRC in January 2017, McCollum met with Victor

McCree at the NRC and his staff and talked about ND’s intention to purchase,

complete and put into operation the two nuclear units at Bellefonte. He told the NRC

that ND would be submitting a request for a transfer of the CPs. McCree’s main

concern that he expressed in the meeting was getting an understanding of the

application’s impact on the NRC’s resources going forward. McCollum told the

NRC that once ND had the site and had the CPs in hand, that ND would intend to
       Case 5:18-cv-01983-LCB Document 221-7 Filed 05/19/21 Page 3 of 4




send them a letter expressing their intent to begin construction activities 120 days

prior to resuming construction per the NRC regulations. He also told the NRC about

the intent to move forward with the operating license at a later date. There was not

any discussion about need for NRC approval of the transfer of the CPs prior to

closing. The NRC indicated that ND should plan on processing the application to

take three to six months, but with a caveat that the NRC cannot commit to definite

timeframes and their reviews take whatever time they take.

      In the summer of 2018, McCollum communicated with the NRC project

manager (Gleaves) and told him that ND would submit the application on or a little

before the closing date of the sale. The NRC never objected or raised any concern

about that projected timeline.

      The NRC held a public meeting on August 14, 2018, with TVA

representatives participating by phone. McCollum stated that the closing of the

purchase would be in November of 2018. At this time, no application or CPs had

been filed. ND did not expect the NRC would act on an unfiled application prior to

the closing date. No one at the NRC stated that the CPs must be transferred before

closing and there was not enough time to get that done. No one at the NRC objected

to the November closing date, and no one at TVA objected to the closing date at that

time. No one at the NRC ever objected to ND’s stated intention to file the application

at or near the time of closing.

                                          2
Case 5:18-cv-01983-LCB Document 221-7 Filed 05/19/21 Page 4 of 4




McCollum will identify and testify to Exhibits 313, 314.




                                  3
